EXHIBIT (h)(5) FUND SERVICES AGREEMENT REVISED SCHEDULE A-3 EFFECTIVE AS OF JUNE 1, 2009 LIST OF NON 40-ACT FUND OF FUNDS SCHWAB MULTI MANAGER - AGGRESSIVE SCHWAB MULTI MANAGER - MOD. AGRESSIVE SCHWAB MULTI MANAGER - MODERATE SCHWAB MULTI MANAGER - MOD. CONSERVATIVE SCHWAB MULTI MANAGER - CONSERVATIVE SCHWAB MULTI MANAGER - SHORT TERM SCHWAB MULTI MANAGER – MONEY MARKET FUND LEARNING QUEST ADVISOR REAL ESTATE LEARNING QUEST ADV INFLATION-PROT BOND LEARNING QUEST ADVISOR NEW OPPS II LEARNING QUEST ADVISOR FUNDAMENTAL EQTY LEARNING QUEST ADVISOR LRG COMPANY VALUE LEARNING QUEST ADVISOR SHORT TERM LEARNING QUEST ADV 100% EQUITY PORTFOLIO LEARNING QUEST ADVISOR VERY AGGRESSIVE LEARNING QUEST ADVISOR MID CAP VALUE LEARNING QUEST ADVISOR INT'L GROWTH LEARNING QUEST ADVISOR EMERGING MARKETS LEARNING QUEST ADVISOR AGGRESSIVE LEARNING QUEST ADVISOR MODERATE LEARNING QUEST ADVISOR CONSERVATIVE LEARNING QUEST ADVISOR VERY CONSERVATIVE LEARNING QUEST ADV DISCIPLINED GROWTH LEARNING QUEST ADVISOR HERITAGE LEARNING QUEST ADVISOR DIVERSIFIED BOND LEARNING QUEST SHORT TERM LEARNING QUEST CONSERVATIVE LEARNING QUEST AGGRESSIVE LEARNING QUEST MODERATE LEARNING QUEST VERY AGGRESSIVE LEARNING QUEST LIVESTRONG 2015 LEARNING QUEST LIVESTRON 2025 LEARNING QUEST AGGRESSIVE INDEX PORT LEARNING QUEST MODERATE INDEX PORTFOLIO LEARNING QUEST CONSERVATIVE INDEX PORT LEARNING QUEST VERY CONSERVATIVE LEARNING QUEST LEARNING QUEST TOTAL GROWTH INDEX PORTFOLIO LEARNING QUEST BALANCED INDEX PORTFOLIO LEARNING QUEST TOTAL BOND MRKT INDEX PORTFOLIO LEARNING QUEST MONEY MARKET LEARNING QUEST EQUITY PORTFOLIO HALLMARK RETIREE VEBA APPROVED: AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. BY: /s/ Wayne Mc Coach TITLE: AVP DATE: 6/11/09 J.P.
